[Cite as State v. B.C., 2022-Ohio-1255.]


                                        COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellant                :       Hon. William B. Hoffman, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
B.C.,                                        :       Case No. 2021CA0015
                                             :
        Defendant - Appellee                 :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Morrow County
                                                     Court of Common Pleas, Juvenile
                                                     Division, Case No. 2021 JC 00004



JUDGMENT:                                            Reversed and Vacated



DATE OF JUDGMENT:                                    April 14, 2022



APPEARANCES:

For Plaintiff-Appellant Morrow County JFS            For Defendant-Appellee Mother B.C.

DREAMA K. REESE                                      DAVID JOHNSON
619 W. Marion Road                                   1900 Polaris Parkway
Mount Gilead, OH 43338                               Suite 450
                                                     Columbus, OH 43240

For Morrow County Prosecutor’s Office

JACOB GRABINSKI
60 East High Street
Mount Gilead, OH 43338
Morrow County, Case No. 2021 CA 0015                                                2


Baldwin, J.

       {¶1}   Appellant Morrow County Job and Family Services, Children Services

Division, appeals from the October 22, 2021 Journal Entry of the Morrow County Court of

Common Pleas, Juvenile Division, finding S.C. to be a dependent child and ordering

appellant to have Court Ordered Protective Supervision of S.C.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On January 19, 2021, a criminal complaint was filed in Morrow County Court

of Common Pleas, Juvenile Division Case No. 2021 JC 00004 alleging that B.C., the

mother of S.C. (DOB 10/1/2004) had contributed to the delinquency /unruliness of S.C.

The complaint alleged that B.C. had failed to send S.C. to school in violation of R.C.

2919.24, a misdemeanor of the first degree. At her arraignment on February 26, 2021,

appellant entered a plea of not guilty to the complaint.

       {¶3}   A show cause hearing was held on October 19, 2021. Following the hearing,

the trial court, pursuant to a Journal Entry filed on October 22, 2021, found that S.C. was

habitually truant and that B.C. had allegedly contributed to “that delinquency by not

ensuring that the daughter remains in school”. The trial court further found that S.C. had

admitted to the frequent use of marijuana and not living with her mother. The trial court

found S.C. to be a dependent child and ordered appellant, Morrow County Job and Family

Services to immediately have Court Ordered Protective Supervision of her.

       {¶4}   Appellant now appeals raising the following assignment of error on appeal:

       {¶5}   “I. THE TRIAL COURT’S (1) FINDING THAT THE MINOR CHILD WAS

DEPENDENT AND (2) DISPOSITIONAL ORDER REQUIRING MORROW COUNTY

JOB AND FAMILY SERVICES (HEREINAFTER, “MCJFS” AND/OR “THE AGENCY”) TO
Morrow County, Case No. 2021 CA 0015                                                         3


IMPLEMENT PROTECTIVE SUPERVISION OF THE MINOR CHILD AND/OR

CHILD(REN), PURSUANT TO JOURNAL ENTRY ISSUED OCTOBER 22, 2021 (STATE

V. B.C., 2021 JC 0004 , ¶4), ARE VOID AB INITIO AS THE TRIAL COURT LACKED

SUBJECT MATTER JURISDICTION IN THE ABSENCE OF A DEPENDENCY

COMPLAINT FILED IN ACCORDANCE WITH R.C. 2151.27.”

                                                    I

          {¶6}    Appellant, in its sole assignment of error, argues that the trial court did not

have subject matter jurisdiction in this case in the absence of a dependency complaint

filed in accordance with R.C. 2151.27. We agree.

          {¶7}    As noted by the Ohio Supreme Court in Ostanek v. Ostanek, 166 Ohio St.3d

1, 6-7, 2021-Ohio-2319, 181 N.E.3d 1162, 1167–68;

                  Subject-matter jurisdiction refers to the constitutional or statutory

          power of a court to adjudicate a particular class or type of case,” Corder {v.

          Ohio Edison], 162 Ohio St.3d 639, 2020-Ohio-5220, 166 N.E.3d 1180, at ¶

          14, and a court's subject-matter jurisdiction “ ‘is determined without regard

          to the rights of the individual parties involved in a particular case,’ ” id.,

          quoting Kuchta1 at ¶ 19. “Instead, ‘the focus is on whether the forum itself

          is competent to hear the controversy.’ ” Id. at ¶ 14, quoting [State v.] Harper,

          160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, at ¶ 23; see also

          18A Wright, Miller & Cooper, Federal Practice and Procedure, Section

          4428, at 6 (3d Ed.2017) (“Jurisdictional analysis should be confined to the

          rules that actually allocate judicial authority among different courts”).


1   Bank of America, N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040.
Morrow County, Case No. 2021 CA 0015                                                       4


             Because subject-matter jurisdiction is a condition precedent to a

      court's power to adjudicate and render judgment in a case, “[i]f a court acts

      without jurisdiction, then any proclamation by that court is void.” State ex

      rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70, 75, 701 N.E.2d 1002 (1998),

      citing Patton v. Diemer, 35 Ohio St.3d 68, 518 N.E.2d 941 (1988).

             “A court's jurisdiction over a particular case refers to the court's

      authority to proceed or rule on a case that is within the court's subject-matter

      jurisdiction.” Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040,

      at ¶ 19. This reference to “[a] court's jurisdiction over a particular case”

      “involves consideration of the rights of the parties.” Id. However, “ ‘ “[o]nce

      a tribunal has jurisdiction over both the subject matter of an action and the

      parties to it, ‘* * * the right to hear and determine is perfect; and the decision

      of every question thereafter arising is but the exercise of the jurisdiction thus

      conferred * * *.’ ” ’ ” (Ellipses added in Pizza.) Harper at ¶ 26, quoting Pratts

      v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, 806 N.E.2d 992, ¶ 12,

      quoting State ex rel. Pizza v. Rayford, 62 Ohio St.3d 382, 384, 582 N.E.2d

      992 (1992), quoting Sheldon's Lessee v. Newton, 3 Ohio St. 494, 499

      (1854).

Id at paragraphs 21-23.

      {¶8}   “Ohio's juvenile courts are statutory courts, created by the General

Assembly. As a statutory court, the juvenile court has limited jurisdiction, and it can

exercise only the authority conferred upon it by the General Assembly.” In re Z.R., 144

Ohio St.3d 380, 2015-Ohio-3306,44 N.E.3d 239, ¶14, citing R.C. Chapter 2151; State v.
Morrow County, Case No. 2021 CA 0015                                                  5


Wilson, 73 Ohio St.3d 40, 43 1995-Ohio-217, 652 N.E.2d 196; and State ex rel. Ramey

v. Davis, 119 Ohio St. 596, 165 N.E. 298 (1929), paragraph four of the syllabus.

       {¶9}   Under R.C. 2151.27(A)(1), “any person having knowledge of a child who

appears * * * to be * * * a dependent child may file a sworn complaint with respect to that

child[.]” Pursuant to R.C. 2151.23(A)(1), juvenile courts have exclusive original jurisdiction

“[c]oncerning any child who on or about the date specified in the complaint, indictment,

or information is alleged * * * to be [an] * * * abused, neglected, or dependent child[.]”

Thus, a complaint is a prerequisite to jurisdiction of Juvenile Court to adjudge a minor to

be a dependent child. State ex rel. Clark v. Allaman, 87 Ohio App. 101, 90 N.E.2d 394

(1950), aff'd, 154 Ohio St. 296, 95 N.E.2d 753. See Union Cty. Child Welfare Bd. v.

Parker, 7 Ohio App. 2d 79, 83-84, 218 N.E.2d 757 (3d Dist. 1964) (finding “the

proceedings wherein it was determined that the children were dependent and neglected

and ordered placed in the temporary custody of the child welfare board were void ab initio

for the want of a complaint filed as prescribed by Section 2151.27, Revised Code.”); See

also, In re S.C., 9th Dist. Summit No. 27676, 2015-Ohio-2623, ¶ 7 (stating that “the

juvenile court's subject matter jurisdiction was established when CSB filed complaints to

allege that [the children] were abused, neglected, and dependent children”); Riley v.

Liston, 12th Dist. Fayette No. CA2005-12-032, 2006-Ohio-5846, ¶ 11 (stating that “it is

clear under these statutory provisions that a juvenile court cannot adjudicate a child to be

dependent without the filing of a dependency complaint.”); In the Matter Of: Hutchison,

4th Dist. Lawrence No. 1537, 1982 WL 3455 (June 10, 1982) (stating “R.C. 2151.23(A)(1)

confers jurisdiction respecting neglected and dependent children. R.C. 2151.27 which

sets forth complaint requirements and R.C. 2151.03 and [R.C. 2151].04 defining
Morrow County, Case No. 2021 CA 0015                                                  6


neglected and dependent children are in pari materia, and the jurisdiction of the Juvenile

Court is invoked only when a proper, verified complaint is filed in accordance with such

statutes”).

         {¶10} R.C. 2151.27 thus dictates that a complaint must be filed with the juvenile

court to initiate abuse/neglect/dependency proceedings. Riley v. Liston, Fayette App. No.

CA2005-12-032, 2006-Ohio-5846, ¶ 11. The complaint is “the legal document that sets

forth the allegations that form the basis for juvenile court jurisdiction.” Juv.R. 2(F).

Therefore, a juvenile court does not have jurisdiction to adjudicate a child abused,

neglected, or dependent unless a sworn complaint has been properly filed first. See Riley,

supra.

         {¶11} In this case, it is undisputed that, in the present matter, no complaint was

filed under R.C. 2151.27 to initiate abuse/neglect/dependency proceedings. In the

absence of such a complaint, the juvenile court was without jurisdiction to adjudicate S.C.

a dependent child. The only complaint filed in this matter was an adult criminal complaint

alleging that B.C., the mother of S.C., had contributed to the delinquency /unruliness of

S.C.

         {¶12} Based on the foregoing, we find that the trial court did not have jurisdiction

to adjudicate S.C. a dependent child and to order her into appellant’s protective

supervision.

         {¶13} Appellant’s sole assignment of error is, therefore, sustained.
Morrow County, Case No. 2021 CA 0015                                           7


      {¶14} Having found the October 22, 2021 Journal Entry is void ab initio for want

of subject matter jurisdiction and having sustained the sole assignment of error, the

judgment of the Morrow County Court of Common Pleas, Juvenile Division, is reversed,

and the order of October 22, 2021 is ordered to be vacated.

By: Baldwin, P.J.

Gwin, J. and

Hoffman, J. concur.